 

~~ OD aA SP Ge Ww

10
11
12
13
14
15
16
17
18
19
20

21
22

23
24
25
26

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 1 of 23

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

PTP ONECLICK, LLC, No. No. 2:19-cv-00640-JLR.
Plaintiff, | STIPULATED PROTECTIVE ORDER
Vv. NOTE ON MOTION CALENDAR:
July 1, 2019
AVALARA, INC,
Defendant.

 

 

 

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted. Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
parties acknowledge that this agreement is consistent with LCR 26(c), as counsel for both parties
have conferred by e-mail and telephone, and, as of the date of filing, agree to the form of this
proposed Stipulated Protective Order. It does not confer blanket protection on all disclosures or
responses. to discovery, the protection it affords from public disclosure and use extends only to the
limited information or items that are entitled to confidential treatment under the applicable legal
principles, and it does not presumptively entitle parties to file confidential information under seal.

Pursuant to Local Civil Rule 26(c)(2), the parties began with the District’s Model

Protective Order and have identified departures from the model in redline, attached hereto as

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 1

144859413.3

 

 
wn ee YS bY

oOo fo SY A

10
11
12
13
14

15

16
17
18.
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 2 of 23

Exhibit 1.

2. DEFINITIONS

2.1 Challenging Party: a Party or Non-Party that challenges the designation of
information or items under this Order.

22 Counsel (Without Qualifier): Outside Counsel of Record and In-House Counsel,
as well as their support staff.

2.3. Designating Party: a Party or Non-Party that designates information or items that
it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE
CODE.”

2.4 Disclosure or Discovery Material: all items or information, regardless of the
medium or manner in which it is generated, stored, or maintained (including, among other things,
testimony, transcripts, and tangible things), that are produced or generated in disclosures or
responses to discovery in this matter.

2.5 Expert: a person with specialized knowledge or experience in a matter pertinent to
the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or
as a consultant in this action, (2) is not a past or current employee of a Party and not a current
employee of a Party’s competitor, and (3) at the time of retention, is not anticipated to become an
employee of a Party or of a Party’s competitor.

2.6 In-House Counsel: attorneys who are employees ofa Party to this action. In-House
Counsel does not include Outside Counsel of Record or any other outside counsel.

2.7 ‘Non-Party: any natural person, partnership, corporation, association, or other legal
entity not named as a Party to this action.

2.8 Outside Counsel of Record: attorneys who are not employees of a party to this
action but are retained to represent or advise a party to this action and have appeared in this action

on behalf of that party or ate affiliated with a law firm which has appeared on behalf of that party

STIPULATED PROTECTIVE ORDER
(No. 19-cy-00640-JLR) ~2

144859413,3

 

 
10

Lt

12
13
14
15

16 ||

17
i8
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 3 of 23

and their support staff.

2.9 Party: any party to this action, including all of its officers, directors, employees,
consultants, retained experts, and Outside Counsel of Record.

2.10 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
Material in this action.

2.11 Professional Vendors: persons or entities other than Experts that provide litigation
support services (eg., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium) and their
employees and subcontractors.

2.12 Protected Material: any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” or as
“HIGHLY CONFIDENTIAL—SOURCE CODE.”

2.13 Receiving Party: a Party that receives Disclosure or Discovery Material from a
Producing Party that is designated as Protected Material.

3. PROTECTED MATERIAL

Confidential materials may be designated “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL—SOURCE
CODE.” |

3.1 “CONFIDENTIAL” MATERIALS may include documents and tangible things
that the Designating Party believes in good faith includes information not generally known to
others and that it (1) would not normally reveal to third parties except in confidence or has
undertaken with others to maintain in confidence, or (11) believes in good faith is protected by a
right to privacy under federal or state law or any other applicable privilege or right related to
confidentiality or privacy.

Copies, abstracts, compilations, summaries, and extracts of materials designated as

“CONFIDENTIAL” will also be treated as “CONFIDENTIAL” materials.

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 3

1448594 13.3

 

 
“DN

oOo

10

11
12
13
14
15
16
17
18
19
20
21

22

23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 4 of 23

3.22 “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” MATERIALS are
limited to materials that qualify as “CONFIDENTIAL” and whose disclosure would create a
substantial risk of serious harm that could not be avoided by less restrictive means.
“CONFIDENTIAL” materials may be designated as “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” if the Designating Party believes in good faith that the materials
include proprietary financial, technical, competitive, or commercially sensitive information that
the Designating Party maintains as highly confidential in its business, including but not limited to
trade secrets, confidential research and development, strategic plans, strategic business decisions,
non-public financial data, licensing documents or licensing communications, and settlement
agreements or settlement communications, the disclosure of which is likely to cause harm to the
competitive position of the Designating Party. This designation also includes Material obtained
from a Non-Party pursuant to a Nondisclosure Agreement (“NDA”), unless the Non-Party permits
a different designation in writing. .

Copies, abstracts, compilations, summaries, and extracts of materials designated as
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” will also be treated as “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY” materials.

3.3 “HIGHLY CONFIDENTIAL—SOURCE CODE” MATERIALS are limited to
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” materials representing computer
code and associated comments and revision histories, formulas, engineering specifications, or
schematics that define or otherwise describe in detail the algorithms or structure of software or
hardware designs, disclosure of which to another Party or Non-Party would create a substantial
risk of serious harm that could not be avoided by less restrictive means.

Copies, abstracts, compilations, summaries, and extracts of materials designated as
“HIGHLY CONFIDENTIAL—SOURCE CODE” will also be treated as “HIGHLY
CONFIDENTIAL—SOURCE CODE” materials.

STIPULATED PROTECTIVE ORDER
(No, 19-cv-00640-JLR) — 4

1448594 13.3

 

 
 

wn Be WY FM

Oo CO DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 5 of 23

4. SCOPE

The protections conferred by this agreement cover not only Protected Material but also
(1) any information copied or extracted from Protected Material; (2) all copies, excerpts,
summaries, or compilations of Protected Material; and (3) any testimony, conversations, or
presentations by parties or their counsel that might reveal Protected Material.

The protections conferred by this agreement do not cover information that is in the public
domain or becomes part of the public domain through proper means.

5. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

5.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or
produced by another Party or by a Non-Party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation, Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement. Confidential
material must be stored and maintained by a Receiving Party at a location and in a secure manner
that ensures that access is limited to the persons authorized under this agreement.

5.2 Disclosure of “CONFIDENTIAL” Materials, Unless otherwise ordered by the court
or permitted in writing by the Designating Party, a Receiving Party may disclose any Disclosure
ot Discovery Material designated “CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this action, as well as
employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
information for this litigation;

(b) the officers, directors, and employees (including In-House Counsel) of the
Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

(c) Experts and Consultants of the Receiving Party to whom disclosure is
reasonably necessary for this litigation and who have signed the “Acknowledgment and
Agreement to Be Bound” (Exhibit A);

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 5

144859413.3

 

 
Oo © ~~ A Uw BA

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 6 of 23

(d) the court and its personnel;

(e) court reporters and their staff, professional jury or trial consultants; and
Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal material designated
“CONFIDENTIAL” must be separately bound by the court reporter and may not be disclosed to
anyone except as permitted under this Stipulated Protective Order;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.

5.3 Disclosure of Materials Designated “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE CODE.” Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving Party
may disclose any Disclosure or Discovery Material designated “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE CODE” only to:

(a) the Receiving Party’s Outside Counsel of Record in this action, as well as
employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
information for this litigation;

(b) Experts and Consultants of the Receiving Party to whom disclosure is
reasonably necessary for this litigation and who have signed the “Acknowledgment and
Agreement to Be Bound” (Exhibit A);

(c) the court and its personnel;

(d) court reporters and their staff; professional jury or trial consultants; and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

‘STIPULATED PROTECTIVE ORDER
(No, 19-cy-00640-JLR) —6 -

1448594 (3.3

 

 
Oo C8 SI A ww f

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 7 of 23

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(e) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information; and

(f) . employees of the Producing Party to whom disclosure is reasonably
necessary for this litigation and who have signed the “Agreement to Be Bound by Protective
Order” attached as Exhibit A;

5.4 Procedures for Approving or Objecting to Disclosure of Materials Designated
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or “HIGHLY
CONFIDENTIAL—SOURCE CODE.”

(a) Unless otherwise ordered by the court or agreed to in writing by the
Designating Party, a Party that seeks to disclose to an Expert any material that has been designated
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or “HIGHLY
CONFIDENTIAL-—-SOURCE CODE” pursuant to paragraph 5.3(b) first must make a written
expert disclosure to the Designating Party that (1) identifies the general categories of “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE
CODE?” information that the Receiving Party seeks permission to disclose to the Expert, (2) sets
forth the full name of the Expert and the city and state of his or her primary residence, (3) attaches
acopy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5) identifies
each person or entity from whom the Expert has received compensation or funding for work in his

or her areas of expertise or to whom the Expert has provided professional services, including in’

‘connection with a litigation, at any time during the preceding four years, and (6) identifies (by

name and number of the case, filing date, and location of court) any litigation in connection with
which the Expert has offered expert testimony, including through a declaration, report, or
testimony at a deposition or trial, during the preceding four years.

(b) A Party that makes a written expert disclosure and provides the information

specified in the preceding respective paragraphs may disclose the subject Protected Material to the

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) —7

1448594 13,3

 

 
 

nO Bb we Ww

sn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 8 of 23

identified Expert unless, within seven days of delivering the request, the Party receives a written
objection from the Designating Party. Any such objection must set forth in detail the grounds on
which it is based.

(c) A Party that receives a timely written objection must meet and confer with

‘the Designating Party to try to resolve the matter by agreement within three days of the written

- objection, If no agreement is reached, the Party seeking to make the disclosure to the Expert may

file a motion as provided in Local Civil Rule 7 seeking permission from the court to do so, or may
utilize Judge Robart’s Discovery Dispute Procedure. Any such motion must describe the
circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert is
reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any
additional means that could be used to reduce that risk. In addition, any such motion must be
accompanied by a competent declaration describing the parties’ efforts to resolve the matter by
agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the
reasons advanced by the Designating Party for its refusal to approve the disclosure.

In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden
of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
outweighs the Receiving Patty’s need to disclose the Protected Material to its Expert.

5.5 Filing Protected Material. Before filing Protected Material or discussing or
referencing such material in court filings, the filing Party shall confer with the Designating Party, .
in accordance with Local Civil Rule 5(g\(3)(A), to determine whether the Designating Party will
remove the confidential designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted. The filing Party shall provide to the
Designating Party no fewer than three days’ notice of its intent to file Protected Material or discuss
or reference such material in court filings. Such notice must identify each specific document the
filing Party intends to file, During the meet and confer process, the Designating Party must identify

the basis for sealing the specific Protected Material at issue, and the filing Party shall include this

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 8

1448594 13.3

 

 
 

aN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 9 of 23

basis in its motion to seal, along with any objection to sealing the information at issue. Local Civil
Rule 5(g) sets forth the procedures that must be followed and the standards that will be applied
when a Party seeks permission from the court to file material under seal, A Party who seeks to
maintain the confidentiality of its information must satisfy the requirements of Local Civil Rule
5(g)(3)(B), even if it is not the Party filing the motion to seal. Failure to satisfy this requirement
will result in the motion to seal being denied, in accordance with the strong presumption of public
access to the Court’s files. .

6. DESIGNATING PROTECTED MATERIAL

6.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party
or Non-Party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards. The Designating Party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary expenses
and burdens on other parties) expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it designated
for protection do not qualify for protection, the Designating Party must promptly notify all other
parties that it is withdrawing the mistaken designation. |

6.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement (sec, eg., paragraph 6.2(a)), or as otherwise stipulated or ordered, Disclosure or
Discovery Material that qualifies for protection under this agreement must be clearly so designated

before or when the material is disclosed or produced.

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR)— 9

1448594 [3.3

 

 
 

sS

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 10 of 23

(a) Information in documentary form: (¢.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), —
the Designating Party must affix the words “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE
CODE” to each page that contains such material. If only a portion or portions of the material on a
page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
(e.g., by making appropriate markings in the margins).

A Non-Party that males original documents or materials available for inspection need not
designate them for protection until after the inspecting Party has indicated which material it would
like copied and produced. During the inspection and before the designation, all of the material
made available for inspection shall be deemed “HIGHLY CONFIDENTIAL—-ATTORNEYS’
EYES ONLY,” or, for source code related materials, “HIGHLY CONFIDENTIAL—-SOURCE
CODE.” After the inspecting Party has identified the documents it wants copied and produced,
the Producing Non-Party must determine which documents, or portions thereof, qualify for
protection under this Order. Then, before producing the specified documents, the Producing Non-
Party must affix the appropriate legend (*CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE CODE”) to each
page that contains Protected Material. If only a portion or portions of the material on a page
qualifies for protection, the Producing Non-Party also must clearly identify the protected portion(s)
(2.g., by making appropriate markings in the margins) and must specify, for each portion, the level
of protection being asserted.

(b) Testimony given in deposition or in other pretrial proceedings: the parties
and any participating Non-Parties must identify on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcript. Any Party or Non-Party may, within 30 days after

receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 10

1448594 13.3

 

 
eR WwW bt

oOo © wT BH ws

10
11

12.

13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 11 of 23

transcript, or exhibits thereto, as confidential, Alternatively, a Designating Party may specify, at
the deposition or up to 30 days afterwards if that period is properly invoked, that the entire
transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE CODE.”

Parties shall give the other parties notice if they reasonably expect a deposition, hearing or
other proceeding involving testimony to disclose Protected Material material so that the other
parties can ensure that only authorized individuals who have signed the “Acknowledgement and
Agreement to Be Bound” (Exhibit A) are present at those proceedings while the Protected Material
is being discussed. The use of a document as an exhibit at a deposition shall not in any way affect
its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
ONLY” or “HIGHLY CONFIDENTIAL—-SOURCE CODE”

Transcripts containing Protected Material shall have an obvious legend on the title page
that the transcript contains Protected Material and the title page shall be followed by a list of all
pages (including line numbers as appropriate) that have been designated as Protected Material and
the level of protection being asserted by the Designating Party. The Designating Party shall inform
the court reporter of these requirements. Any transcript that is prepared before the expiration of a
30-day period for designation shall be treated during that period as if it had been designated
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” in its entirety, and source code
material or testimony as “HIGHLY CONFIDENTIAL—SOURCE CODE,” unless otherwise
agreed. After the expiration of that period, the transcript shall be treated only as actually
designated.

If a Party or Non-Party desires to protect Protected Material at trial, the issue should be
addressed during the pre-trial conference.

{c) Other tangible items: The Producing Party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) -- 11

1448594133

 

 
 

oO «7 SA

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
235
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 12 of 23

“HIGHLY CONFIDENTIAL—SOURCE CODE.” [f only a portion or portions of the information
or item warrant protection, the Producing Party, to the extent practicable, shall identify the
protected portion(s) and specify the level of protection being asserted.

6.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the Designating Party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the Receiving Party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this Stipulated Protective Order.

7. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 

7.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed. |

7.2 Meet and Confer, The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding
confidential designations or for a protective order must include a certification, in the motion or in
a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

with other affected parties in an effort to resolve the dispute without court action. The certification

must list the date, manner, and participants to the conference. A good faith effort to confer requires

a face-to-face meeting or a telephone conference,

7.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the Designating Party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable) or Local Civil

Rule 37(a\(2), or may utilize Judge Robart’s Discovery Dispute Procedure. The burden of

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 12

144859413,3

 

 
 

~~ DB vA SF WwW Ww

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 13 of 23

persuasion in any such motion shall be on the Designating Party. Frivolous challenges, and those
made for an improper purpose (e¢.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the Challenging Party to sanctions. All parties shall continue to maintain
the material in question as confidential until the court rules:on the challenge.

8. TREATMENT OF CONFIDENTIAL SOURCE CODE

8.1 To the extent production of source code becomes necessary in this case, a
Producing Party may designate such materials as “HIGHLY CONFIDENTIAL—SOURCE
CODE” in accordance with paragraph 3.3 above.

8.2 Protected Material designated as “HIGHLY CONFIDENTIAL—SOURCE
CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” information, including the Prosecution Bar set forth in paragraph
9, and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in paragraphs 5.3 and
5.4, |

8.3. Any source code produced in discovery shall be made available for inspection, in a
format allowing it to be reasonably reviewed and searched, during norma! business hours or at
other mutually agreeable times. Unless the parties agree io other locations, PTP will produce its
source code at outside counsel’s office in Chicago, Illinois, and Avalara will produce its source
code at outside counsel’s office in Seattle, Washington. The source code shall be made available
for inspection on one or more secured computers (“Source Code Computers’’) in a secured room
without Internet access or network access to other computers, and the Receiving Party shall not
copy, remove, edit, or otherwise transfer any portion of the source code onto any recordable media
or recordable device. No smart phones or other recording devices or cameras may be brought into
the room containing the Source Code Computers. The Producing Party may visually monitor the
activities of the Receiving Party’s representatives during any source code review, but only to

ensure that there is no unauthorized recording, editing, copying, or transmission of the source code.

STIPULATED PROTECTIVE ORDER.
(No. 19-cv-00640-JLR) — 13

1448594.13.3

 

 
|

 

Oo 72 4 A

10
il
12
13
14
15
16
17
18
19
20
ps
22
23
24

20°

26

 

Case 2:19-cv-00640-JLR Document 48. Filed 07/01/19 Page 14 of 23

Absent agreement to the contrary, the Receiving Party must give at least five business days’ notice
of its intent to inspect source code so the Producing Party can ensure that adequate staffing is
available to facilitate and monitor the Source Code review.

8.4 The Receiving Patty may use appropriate tool software on the Source Code
Computers, which if provided in licensed form by the Receiving Party shall be installed by the
Producing Party. The Receiving Party shall pay all costs associated with the purchase and
installation of such software tools, and must provide the Producing Party with copies of such
software tool(s) at least five business days in advance of the date upon which the Receiving Party
wishes to have the additional software tools available for use on the Standalone Computer. Ifthe
agreed upon tool software requires a license, the Receiving Party shall provide the Producing Party
with a CD or DVD (or URL, as applicable) containing licensed copies of all software tool(s) to be
loaded on the Source Code Computers, Such request should be made at least five business days
in advance of the date upon which the Receiving Party wishes to have the software tools available
for use on the Source Code Computers. ‘To the extent the Reviewing Party makes any notes on
the contents of the source code, such notes shall also be designated as “HIGHLY
CONFIDENTIAL—SOURCE CODE” and in no event may any notes made during or after the
review copy any portion of the source code verbatim.

8.5 The Receiving Party may request one paper copy of limited portions of source code
that are necessary for the preparation of court filings, pleadings, expert reports, or other papers, or
for deposition or trial, but shall not request a paper copy as a substitute for reviewing code on the
designated computer. Unless it objects, the Producing Party shall provide all such source code
within five days in paper form including bates numbers and the label “IGHLY
CONFIDENTIAL—SOURCE CODE.” Absent agreement of the parties, a Receiving Party may
not request more than 50 consecutive pages of code, and no more than 500 total pages of code for

printing. Any challenges to or modifications of the limitations on the amount of source code to be

_ printed may be made pursuant to the dispute resolution procedure and timetrames set forth herein.

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR)— 14 |

144859443.3

 

 
 

Oo © SDH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 15 of 23

In the event the producing party objects to printing the code, it will make one or more counsel
available for a conference within 48 hours of the objection. If, after conferring, the Parties are
unable to resolve the dispute, the Receiving Party may seek relief from the Court.

8.6 The Receiving Party must maintain a log identifying each person who reviews the
printouts, the date of the review, and the pro duction number of the pages reviewed. The Receiving
Party must provide the Producing Party with a copy of the log on five business days’ notice, but
no more than once per month absent a showing of good cause,

8.7. Access to source code material shall be limited to up to three outside Experts or
Consultants of the Receiving Party (.¢., not existing employees of a Party or an affiliate of a Party)
retained for the purpose of this Action and approved to access such Protected Materials pursuant
to the above. The Receiving Party shall maintain all paper copies of any printed portions of the
source code, as well as any notes created during the review of the source code, in a secured, locked
area. The Receiving Party shall not create any electronic or other images of the paper copies and
shall not convert any of the information contained in the paper copies into any electronic format.
The Receiving Party may make only one additional paper copy of the printed code, and only if

such additional copy is (1) necessary to prepare court filings, pleadings, or other papers (including

‘a testifying expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary for the

preparation of its case. Any paper copies used during a deposition shall be retrieved by the
Producing Party at the end of each day and must not be given to or left with a court reporter or any
other individual.
9, PROSECUTION BAR

Absent written consent from the Producing Party, any individual who receives access to
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” information of a technical nature
or “HIGHLY CONFIDENTIAL—-SOURCE CODE” information shall not be involved in the
prosecution of patents or patent applications directed to tax automation software, including without

limitation the patents asserted in this action and any patent or application claiming priority to or

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 15

1448594 13.3

 

 
 

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 16 of 23

otherwise related to the patents asserted in this action, before any foreign or domestic agency,
including the United States Patent and Trademark Office (“the Patent Office”). For purposes of
this paragraph, “prosecution” includes directly or indirectly drafting, amending, advising, or
otherwise affecting the scope or maintenance of patent claims. To avoid any doubt, “prosecution”
as used in this paragraph includes representing a Party in any Patent Office proceeding during
which the Party can seek to amend existing patent claims or propose new patent claims regarding
tax software, but it does not include representing a Parity challenging a patent before a domestic or
foreign agency (including, but not limited to, a reissue protest, ex parte reexamination or inter
partes review or reexamination). This Prosecution Bar shall begin when access to “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE
CODE” information is first received by the affected individual and shall end two years after the
receiving individual’s involvement with the action ends or two years after final termination of this
action, whichever comes first. This Prosecution Bar shall apply to Outside Counsel of Record.
This Prosecution Bar shall not apply to attorneys working at the same firm as Outside Counsel of
Record, provided such attorneys have not reviewed materials designated “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE
CODE”.
10. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of ary information or items designated in this action as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” or “HIGHLY
CONFIDENTIAL—S OURCE CODE” that Party must:

(a) promptly notify the Designating Party in writing and include a copy of the subpoena
or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 16

144859413,3

 

 
ww FB ww NM

“sO

10
11

12

13
14

WS

16
17
18
19
20

. 2i

22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 17 of 23

the other litigation that some or all of the material covered by the subpoena or order is subject to
this agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order from the Court from which the
subpoena or order issued, the Party served with the subpoena or court order shall not produce any
information designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE CODE” before a
determination by the court from which the subpoena or order issued, unless the Party has obtained
the Designating Party’s permission. The Designating Party shall bear the burden and expense of
seeking protection in that court of its Protected Material — and nothing in these provisions should
be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
directive from another court.

11. NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

THIS LITIGATION

11.1. The terms of this Order are applicable to information produced by a Non-Party in
this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL—SOURCE CODE.” Such
information produced by Non-Parties in connection with this litigation is protected by the remedies
and. relief provided by this Stipulated Protective Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

11.2 Inthe event that a Party is required, by a valid discovery request, to produce a Non-
Party’s confidential information in its possession, and the Party is subject to an agreement with the
Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

(a) promptly notify in writing the Requesting Party and the Non-Party that

some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 17

1448594 13.3

 

 
 

“aN

10
i
12
13
14

‘15

16
17
18
19

20.

21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19. Page 18 of 23

(b) — promptly provide the Non-Party with a copy of the Stipulated Protective
Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
the information requested; and
(c} make the information requested available for inspection by the Non-Party.

11.3 Ifthe Non-Party fails to object or seek a protective order from this court within 14
days of receiving the notice and accompanying information, the Receiving Party may produce the
Non-Party’s confidential information responsive to the discovery request. The Non-Party’s
confidential information shall be designated as “CONFIDENTIAL” unless the Non-Party requires
a different designation. The designation of Disclosure and Discovery Material by the Non-Party
can be challenged in accordance with the provisions of paragraph 7 herein. Ifthe Non-Party timely
seeks a protective order, the Receiving Party shall not produce any information in its possession
or control that is subject to the confidentiality agreement with the Non-Party before a
determination by.the court. Absent a court order to the contrary, the Non-Party shall bear the
burden and expense of seeking protection in this court of its Protected Material.
12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Materia! to any person or in any circumstance not authorized under this agreement, the Receiving
Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
person or persons to whom unauthorized disclosures were made of al] the terms of this agreement,
and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.
13. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a Producing Party gives notice to receiving parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 18

1448594 13.3

 

 
 

wh & & fe

oO fo NY A

10
11

“2

13
14
15
16

17

18
19
20
21

29

23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 19 of 23

receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
is not intended to modify whatever procedure may be established in an e-discovery order or
agreement that provides for production without prior privilege review. The parties agree to the
entry of a non-waiver order under Fed, R. Evid. 502(d) as set forth herein.

14. MISCELLANEOUS

14.1 Right to Further Relief. Nothing in this Order abridges the right of any person to
seek its modification by the court in the future.

14.2 Right to Assert Other Objections. By stipulating to the entry of this Stipulated
Protective Order no Party waives any right it otherwise would have to object to disclosing or
producing any information or item on any ground not addressed in this Stipulated Protective Order.
Similarly, no Party waives any right to object on any ground to use in evidence of any of the
material covered by this Stipulated Protective Order.

14.3 Exp ort Control. Disclosure of Protected Material shall be subject to all applicable
laws and regulations relating to the export of technical data contained in such Protected Material,
including the release of such technical data to foreign persons or nationals in the United States or
elsewhere, The Producing Party shall be responsible for identifying any such controlled technical
data, and the Receiving Party shall take measures necessary to ensure compliance.

15. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each Receiving
Party must return all Protected Material to the Producing Party, including all copies, extracts and
summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

In the case of Protected Material other than that designated as “HIGHLY
CONFIDENTIAL—SOURCE CODE,” the Receiving Party’s reasonable efforts shall not require
the return or destruction of Protected Material that (i) is stored on backup storage media made in
accordance with regular data backup procedures for disaster recovery purposes, (ii) is located in

the email archive system or archived electronic files of departed employees, or (iti) is subject to

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 19

1448594133

 

 
 

tf Ww

“TON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 20 of 23

legal hold obligations. Backup storage media will not be restored for purposes of returning or
certifying destruction of Protected Material, but such retained information shall continue to be
treated in accordance with this Stipulated Protective Order.

Whether the Protected Material is returned or destroyed, the Receiving Party must submit
a written certification to the Producing Party (and, if not the same person or entity, to the
Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
used reasonable efforts to return or destroy copies, abstracts, compilations, summaries or any other
format reproducing or capturing any of the Protected Material. Notwithstanding this provision,
Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

Teports, attorney work product, and consultant and expert work product, even if such materials —

contain Protected Material. Any such archival copies that contain or constitute Protected Material
remain subject to this Stipulated Protective Order as set forth below.

Even after final disposition of this liti gation, the confidentiality obligations imposed by this
Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
and defenses in this action, with or without prejudice; and (2) final judgment herein after the
completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

STIPULATED PROTECTIVE ORDER
(No. 19-cy-00640-JLR) — 20

1448594 13.3

 

 
 

mA Se Wwe Nt

“SDD

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 21 of 23

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: July 1, 2019

By: s/ Timothy J. Heverin
Shane P. Cramer, WSBA No. 35099
Tyler L. Farmer, WSBA No. 39912

Harrigan Leyh Farmer & Thomsen LLP

999 Third Avenue, Suite 4400

Seattle, WA 98104

Tel: (206) 623-1700

Fax: (206) 623-8717

Email: tylerf@harriganieyh.com
shanec@harriganleyh,com

William E, Devitt (pro hac vice)

Timothy J. Heverin (pro hac vice)

Collin Kurtenbach (pro hac vice)

Jones Day

77 W. Wacker

Chicago, IL 60601

Tel: 312-269-4086

Email: wdevitt@jonesday,com
tjheverin@jonesday.com

ckurtenbach@jonescday.com

Attorneys for Plaintiff PTP OneClick LLC

STIPULATED PROTECTIVE ORDER.
(No. 19-cv-00640-JLR) — 21

1448594133

By: s/ Charles C. Sipos
Charlies C. Sipos, WSBA No. 32825
Ryan J, McBrayer, WSBA No. 28338

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101

Telephone: 206.359.8000

Facsimile: 206.359.9000

Email: CSipos@perkinscoie.com
RMcBrayer@perkinscoie.com

Attorneys for Defendant Avalara, Inc.

 

 
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 22 of 23

PURSUANT TO STIPULATION, IT IS SO ORDERED
IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
state proceeding, constitute a waiver by the Producing Party of any privilege applicable to those
documents, including the attorney-client privilege, attorney work-product protection, or any other

privilege or protection recognized by law.

 

a

ten

paTen july Laoi4
3 CV % 20k

Honorable James L. Robart
United States District Court Judge

 

STIPULATED PROTECTIVE ORDER
(No. 19-cv-00640-JLR) — 22

1448594 13,3

 

 
 

“pm

oo

10
i1
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26

- City and State where sworn and signed:

 

Case 2:19-cv-00640-JLR Document 48 Filed 07/01/19 Page 23 of 23

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
L [print or type full name], of

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in the
case of [insert formal name of the case and the number and initials
assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
Stipulated Protective Order and I understand and acknowledge that failure to so comply could
expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this Stipulated Protective
Order to any person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

 

Printed name:

Signature:

 

STIPULATED PROTECTIVE ORDER
(No. 19-cy-00640-JLR) — 23

1448594 13.3

 

 
